Citation Nr: 0714817	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  97-30 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for disability from 
Epstein-Barr virus infection, to include as due to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran had honorable active duty service from December 
1965 to November 1968.  It has been determined that his 
period of active duty from December 1968 to August 1974 was 
under dishonorable conditions and may not be considered the 
basis for an award of VA compensation benefits.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 

Historically, the Board notes that service connection for 
disability due to Epstein-Barr virus infection was denied in 
a September 2001 Board decision.  This decision was appealed 
to the United States Court of Appeals for Veterans Claims 
(Court).  In May 2002 the Court granted a joint motion of the 
parties and remanded the matter for action consistent with 
the joint motion.  In the joint motion, the parties agreed 
that further development was in order because a pertinent VA 
medical record was not associated with the claims folder at 
the time of the Board's decision.  Thereafter, the Board 
remanded the case in August 2004 and in November 2005 in 
order to obtain the abovementioned pertinent VA medical 
record.  The pertinent VA medical record been obtained and 
the case has been returned to the Board for further appellate 
action.  


FINDINGS OF FACT

1.  Epstein-Barr virus infection was not present in service 
and is not etiologically related to service, to include the 
veteran's exposure to herbicides in service.

2.  The veteran currently has no disability due to Epstein-
Barr virus infection.




CONCLUSION OF LAW

The veteran does not have any disability resulting from 
Epstein-Barr virus infection incurred in or aggravated by 
active service.  38 U.S.C.A. §§  1110, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  However, the Court also stated that the failure 
to provide such notice in connection with adjudications prior 
to the enactment of the VCAA was not error and that in such 
cases, the claimant is entitled to "VCAA-content complying 
notice and proper subsequent VA process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that veteran's claim was initially 
adjudicated before the enactment of the VCAA.  He was 
provided the required notice, to include notice that he 
should submit any pertinent evidence in his possession and 
notice concerning the disability-rating and effective-date 
elements of the claim by letter dated in August 2004 and in 
the January 2007  supplemental statement of the case.  

The record also reflects that the veteran's service medical 
records and pertinent post-service treatment records have 
been obtained.  In addition, he has been afforded appropriate 
VA examinations.  Neither the veteran nor his representative 
has identified any outstanding evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.  In January 2006, 
the veteran submitted a statement indicating that he had no 
other information or evidence to give VA to substantiate his 
claim.  Therefore, the Board is also satisfied that VA has 
complied with the duty to assist provisions of the VCAA and 
the pertinent implementing regulation.  

Following the receipt of all pertinent evidence, the 
originating agency readjudicated the claim in January 2007.  
There is no indication or reason to believe that the ultimate 
decision of the originating agency would have been different 
had complete VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim.

Factual Background

Service medical records reflect that in February 1967, the 
veteran complained of a sore throat, pain in his chest, 
dizziness, and a sensation of blood rushing in his head; the 
impression was upper respiratory infection.  A service 
medical entry dated in March 1968 includes note of complaints 
of nausea and cramping, along with a stuffy nose, headache 
and some diarrhea.  The impression was viral syndrome. 
Service records reflect testing positive for gonorrhea, and 
reflect the veteran's complaints of ear pain, tooth problems, 
eruptions on the skin on his back, skin problems on his feet, 
and ankle, shoulder and knee injuries.  An April 1968 record 
notes that skin lesions appeared to be Herpes Zoster.  The 
report of examination at discharge, dated in November 1968, 
notes a Herpes Zoster scar on the chest, without note of 
other defects or diagnoses at discharge.  On the accompanying 
report of medical history the veteran raised the matters of 
backaches, tooth problems and a possible kidney infection.

The claims file contains laboratory test results from October 
1990, which are not interpreted.  Other October 1990 VA 
records note treatment for post-traumatic stress disorder 
(PTSD).  Physical examination conducted at around that time 
disclosed that the veteran's thyroid, endocrine system, and 
pharynx were normal.  A record dated in November 1990 notes 
the presence of right knee arthritis and that the veteran had 
knee surgery in the 1970s.  In connection with a VA PTSD 
examination in November 1993, the veteran reported a history 
of in-service incurrence of malaria and hepatitis.

A VA hospitalization report for September to October 1995 
includes diagnoses of degenerative joint disease and osteo-
arthritis.  A report of VA hospitalization from December 1995 
to February 1996 for PTSD includes diagnoses of status post 
malaria and fibromyalgia.

Other VA records dated from 1990 to 1996 reflect treatment 
and evaluation primarily for psychiatric disability, alcohol 
abuse and back complaints, and do not contain discussion 
relevant to the Epstein-Barr virus or related disability.

A VA record dated in November 1996 includes note that the 
veteran and his physician discussed laboratory evidence of 
prior Epstein-Barr infection and that the veteran tested 
positive for Epstein-Barr antibodies.  One November 1996 
entry includes note that the veteran had tested positive for 
having had the Epstein-Barr virus in the past and sets out 
such as being "most probably during military."

In March 1997, the veteran testified before an RO Hearing 
Officer.  He generally indicated that he was disabled from 
Epstein-Barr incurred in service.

In connection with psychological evaluation conducted in 
November 1997, the veteran gave a history of in-service 
herbicide exposure.  The psychologist included commentary 
relevant to Agent Orange legislation and the veteran's belief 
that VA has failed to provide an appropriate diagnosis.  The 
psychologist included an Axis III note of a history of 
medical complications associated with Agent Orange exposure 
and injuries while serving in Vietnam.

In June 1998, the veteran testified at a hearing at the RO 
before the undersigned.  He included testimony relevant to 
in-service exposure to Agent Orange.  He indicated Epstein-
Barr was now active, and reported having a rash all over his 
body.  His representative reported that the veteran had had 
herpes while in service and stated that there could be a 
connection between such and Epstein-Barr, citing DORLAND'S 
MEDICAL DICTIONARY 1459 (26th ed.).  The veteran further 
reported symptoms of fatigue, difficulty swallowing, and 
stopped-up ears.

A March 1999 VA outpatient record notes that the etiology of 
the veteran's chronic fatigue and night sweats is not clear.

An April 1999 VA outpatient record notes that the physician 
discussed with the veteran recent laboratory tests which were 
positive for, "Epstein-Barr which is causative (sic) for 
chronic fatigue."  This record also indicates that no 
physical examination of the veteran was performed.

In connection with an infectious disease examination in 
September 1999, the VA examiner noted that in 1996 the 
veteran had been evaluated for fatigue and night sweats and 
found to have had a previous infection with the Epstein-Barr 
virus.  The veteran had no known history of mononucleosis and 
had not received treatment for either mononucleosis or the 
Epstein-Barr virus.  The veteran did report experiencing 
symptoms of fatigue and night sweats, approximately once 
every three months, and also reported a sensation of feeling 
cold most of the time.  He was unable to recall the exact 
date of the onset of symptoms.  The only noted clinical 
manifestation was fatigue.  

The examination revealed no lymphadenopathy and the posterior 
oropharynx was without exudate or erythema.  There was no 
evidence of current or active Epstein-Barr virus infection by 
serology.  Specifically, serology obtained on March 26, 1999, 
was suggestive of an Epstein-Barr virus infection at some 
undetermined time in the past, but not of current or active 
infection.  The examiner commented that the medical notation 
that the veteran had had Epstein-Barr most probably during 
the military service was not substantiated upon review of the 
claims file.  He commented that serology will show whether 
there is an active infection and whether there has been an 
infection in the past that has resolved but it was not 
possible without resort to speculation to determine when the 
veteran became infected.  The diagnosis was previous Epstein-
Barr infection.  The examiner stated that there was no 
evidence of active Epstein- Barr infection currently and that 
the infection had resolved.

An April 20, 2002, VA outpatient record notes that the 
veteran's last lab test for Epstein-Barr was on March 26, 
1999, and it showed positive viral titer, indicating that 
there was no evidence that the condition had resolved.  It 
was also noted that the veteran has chronic fatigue, which 
also indicated it had not resolved.

A December 2002 VA exam report notes that there is no 
evidence of Epstein-Barr virus infection and only a rather 
vague history of an Epstein-Barr virus infection.  The 
examiner opined that an Epstein-Barr virus infection does not 
relate to the veteran's present health picture.  The examiner 
further opined that the veteran's, "main complaints of 
fatigue and asthenia are primarily neuropsychiatric in origin 
and certainly relate to his post-traumatic stress disorder 
and his depressive symptoms."  

A January 2003 VA lab report indicates that the veteran's 
blood work shows signs of a prior Epstein-Barr virus 
infection.  

A May 2003 VA outpatient medical record notes that an 
Epstein-Barr virus antibody test done on December 30, 2002, 
was suggestive of previous infection.  Also noted is that 
both Epstein-Barr virus IgG and nuclear antigen antibody will 
remain positive for life once an individual is infected.  It 
is noted that the veteran thinks that his current symptoms of 
chronic fatigue, aches, chills, throat pain, dysphagia, dry 
cough, constipation, and headaches are all due to Epstein-
Barr virus.

An October 2004 letter from H.R. Davidson, Ph.D., notes that 
the veteran was being treated for PTSD.  Dr. Davidson stated 
that the veteran has a diagnosis of mononucleosis, which is 
caused by Epstein-Barr virus and associated with chronic 
fatigue, anxiety, and stress.  Dr. Davidson further stated, 
"Epstein-Barr has also been linked to Agent Orange, which 
the patient is diagnosed as suffering the effects (sic) of."

A December 2004 VA medical opinion report (authored by the 
December 2002 VA examiner) notes that the veteran does not 
have any illness currently which would be responsible for 
disability relating to his Epstein-Barr virus infection.  
After reviewing all of the medical evidence, the VA examiner 
opined that it is not possible to determine when the Epstein-
Barr virus antibodies developed and when the Epstein-Barr 
virus infection actually occurred.  The examiner further 
opined that the veteran's exposure to Agent Orange is not 
related in any way to the Epstein-Barr virus antibodies.  The 
examiner consulted with a VA infectious disease specialist, 
who concurred with this opinion.  The examiner concluded that 
it is not as likely as not that the veteran's Epstein-Barr 
virus infection, which created the antibodies that were first 
discovered in 1996, is related to his military service.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

38 U.S.C.A. §1116(a) provides presumptive service connection 
on the basis of herbicide exposure for specified diseases 
manifested to a degree of 10 percent within a specified 
period in a veteran who, during active military, naval or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  It 
also provides presumptive service connection on the basis of 
herbicide exposure for each additional disease that the 
Secretary determines in regulations prescribed under this 
section warrants a presumption of service connection by 
reason of having a positive association with exposure to an 
herbicide agent, and that becomes manifest within the period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.
 
Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, capable of 
replication, and withstand peer review.  38 U.S.C.A. 
§1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. 
§1116(b)(3).

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied: chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  
VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 61 Fed. Reg. 414421 (1996).

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such have 
resulted in a disability.  38 U.S.C.A. §§ 1110, 1131.  Hence, 
in the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The Court has consistently held that, 
under the law cited above, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle 
has been repeatedly reaffirmed by the Federal Circuit, which 
has stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran claims that he is entitled to service connection 
for disability due to Epstein-Barr virus infection because it 
is the result of his exposure to herbicides in service.  

In considering this claim on the merits, the Board concludes 
that service connection for disability due to Epstein-Barr 
virus infection is not warranted.  In this regard the Board 
notes that Epstein-Barr virus infection is not among the 
diseases specified in 38 U.S.C.A. § 1116(a).  In addition, 
the Secretary has not determined, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of Epstein-Barr virus 
infection.  See 38 C.F.R. § 3.309(e).  Therefore, service 
connection is not warranted for this claimed disability on a 
presumptive basis.

The Board also concludes that service connection is not 
warranted for this claimed disability on a direct basis 
because a clear preponderance of the medical evidence shows 
that the veteran has no current disability due to the 
Epstein-Barr virus infection.  Although the April 2002 VA 
outpatient record indicates that the positive viral titer in 
March 1999 and the veteran's current complaint of chronic 
fatigue indicated that the Epstein-Barr infection had not 
resolved, there is no other medical evidence indicating that 
the veteran has any chronic disability due to this infection.  
The December 2004 VA medical opinion states that the veteran 
does not have any current illness that would be responsible 
for disability relating to his Epstein-Barr virus infection.  
There is no other evidence from a medical doctor stating that 
the veteran presently suffers from a disability resulting 
from Epstein-Barr virus infection.  Although the veteran 
contends that he suffers from chronic fatigue syndrome and/or 
mononucleosis related to his Epstein-Barr virus infection, 
the medical evidence does not support this contention.  In 
fact, the December 2002 VA examiner opined that the veteran's 
complaints of fatigue and asthenia are primarily 
neuropsychiatric in origin and instead relate to his PTSD and 
depressive symptoms.  Furthermore, the September 1999 VA 
examiner noted that the veteran denied any known history of 
mononucleosis or treatment for such.  That examiner concluded 
that there was no evidence of active Epstein-Barr virus and 
that the infection had resolved.  

Even if a current disability were conceded, there is no 
persuasive medical evidence that the disability is 
etiologically related to the veteran's exposure to Agent 
Orange or to any other incident of service.  As noted above, 
Epstein-Barr virus infection is not among the diseases 
currently subject to presumptive service connection on the 
basis of herbicide exposure because of the absence of sound 
medical and scientific evidence of a positive association 
between such exposure and the development of such disability 
in humans.  Additionally, the December 2004 VA medical 
opinion states that there is no relationship whatsoever 
between the Epstein-Barr virus antibodies and the veteran's 
exposure to Agent Orange.  He also opined that it is not as 
likely as not that the veteran's Epstein-Barr virus infection 
is related to his military service.

The Board acknowledges that the veteran's treating 
psychologist, H.R. Davidson, Ph.D., stated in an October 2004 
letter that the veteran has mononucleosis, which is caused by 
Epstein-Barr virus, which has been linked to Agent Orange.  
Importantly, however, Dr. Davidson is not a medical doctor, 
and he does not provide the basis for his statement that 
Epstein-Barr virus has been linked to Agent Orange.  
Furthermore, Dr. Davidson did not opine that the veteran's 
Epstein-Barr virus infection is related to the veteran's 
exposure to Agent Orange in service.  Although the November 
1996 VA outpatient record indicates that the veteran probably 
had Epstein-Barr virus in service, the rationale for this 
opinion was not provided and there is no other medical 
evidence supportive of such a finding.  Moreover, the 
September 1999 VA examiner opined that the November 1996 
medical note stating that the veteran's Epstein-Barr virus 
infection was most probably during the military was 
unsubstantiated by the record.  Moreover, the September 1999 
and December 2002 VA examiners, who thoroughly reviewed the 
claims file and examined the veteran, agree that lab results 
indicate that the veteran had Epstein-Barr virus infection at 
some undetermined time in the past, but that he had no 
current infection.  The consensus medical opinion is that 
there is no way to determine when the veteran's Epstein-Barr 
virus infection actually originated.  

Although the veteran may sincerely believe that his Epstein-
Barr virus infection is related to his military service, to 
include exposure to herbicides therein, and that he has 
current disability due to such infection, his lay opinions 
concerning the matters requiring medical expertise are of no 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim.



ORDER

Service connection for disability from Epstein-Barr virus 
infection, to include as due to herbicide exposure, is 
denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


